IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


REYNOLD JOHN,                               : No. 276 EAL 2019
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
PHILADELPHIA PIZZA TEAM, INC. D/B/A         :
DOMINOS PIZZA AND HARDIP KAUR,              :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.